Cite as 2022 Ark. App. 337
                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-21-275


                                                     Opinion Delivered   September 21, 2022

 JAMES ALLEN, JR.                            APPEAL FROM THE PULASKI
                                   APPELLANT COUNTY CIRCUIT COURT,
                                             SEVENTEENTH DIVISION
 V.
                                                     [NO. 60CV-20-4202]
 CHI ST. VINCENT INFIRMARY; AND
 MORGAN MCDONALD, BRADLEY         HONORABLE MACKIE M.
 PATE, AND STEPHANIE              PIERCE, JUDGE
 WOOLBRIGHT, INDIVIDUALLY AND
 IN THEIR OFFICIAL CAPACITIES AS  AFFIRMED
 CHI ST. VINCENT INFIRMARY
 EMPLOYEES
                        APPELLEES


                       BRANDON J. HARRISON, Chief Judge

       James Allen, Jr., brings this pro se appeal from the circuit court’s order denying his motion

for default judgment against “CHI St. Vincent Infirmary,” a fictitious name registered to St.

Vincent Infirmary Medical Center, Inc., and granting its motion to dismiss, which was filed

more than thirty days after Allen served his complaint and summons. What we will call “the

hospital” alleged essentially the same service and process defects in its papers on both motions.

The circuit court’s order incorporates those arguments by reference as its grounds for relief. 1

       Those incorporated grounds included the hospital’s argument that the summons was

defective because the “address of the plaintiff” it contains, Ark. R. Civ. P. 4(b)(3), is just “AR


       1
        The circuit court dismissed Allen’s claims against the remaining defendants without
prejudice under Ark. R. Civ. P. 4(i). Allen does not challenge that ruling on appeal.
72201.” We addressed a similar summons defect in Wine v. Chandler, 2020 Ark. App. 412, 607

S.W.3d 522. The hospital cited Wine below. Allen recognized this was a distinct argument: he

responded that the omitted address was an error by the court, and a harmless one because he

included his address on the complaint and the return-mail receipt.

       But he does not renew that argument or otherwise address that ruling on appeal. When

a circuit court bases its decision on more than one independent ground, and the appellant

challenges fewer than all grounds on appeal, we must affirm. E.g., Evangelical Lutheran Good

Samaritan Soc’y v. Kolesar, 2014 Ark. 279.

       Affirmed.

       ABRAMSON and HIXSON, JJ., agree.

       James Allen, Jr., pro se appellant.

       Richard Shane Strabala and Tim Boone, for separate appellee CHI St. Vincent

Infirmary.




                                               2